Title: To James Madison from John Peter Van Ness, 3 October 1808
From: Van Ness, John Peter
To: Madison, James



Dr. Sir
Washington Octr. 3. 1808

I enclose you a Commission from the Sup. Court of the State of N. York, with Interrogatories annexed for the President of the U. States & yourself, whose evidence is required in a cause which, it seems, is there depending & to be tried at a term to commence on the 18th. Inst.  The Secretary of the Navy (one of the Commissioners) declining to act, and Judge Cranch (another) being much indisposed, it has fallen to my lot immediately to submit to your perusal and consideration, and to the perusal & consideration of the President (if you will have the goodness to hand them to him) those papers, at a time when you are both doubtless much occupied with important political objects.  Nothing would induce me to introduce the subject at this early moment, but the probability that the parties & the Court would otherwise be disappointed in their expectations, and the cause of justice very possibly injured.
Will you be pleased to acquaint me so soon as convenient when it will be agreeable for the Prest. & yourself to act definitively on this subject &c. &c.
Be pleased to accept Mrs. V. Ness’ & my own, congratulations on your & Mrs. Madison safe return among us, & believe me with the greatest respect & consideration your obedt. Servant

John P. Van Ness

